
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3155
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  provide certain caregivers of veterans with training, support, and medical
		  care, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Caregiver Assistance and Resource
			 Enhancement Act.
		2.Support Services
			 for Caregivers
			(a)DefinitionsSection 1701 of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraphs:
				
					(10)The term caregiver services
				means noninstitutional extended care (as used in paragraph (6)).
					(11)The term
				caregiver means an individual who—
						(A)with respect to a disabled veteran who is
				enrolled in the health care system established under
				section
				1705(a) of this title, provides caregiver services to such
				veteran for such disability; and
						(B)is not a member of the family (including
				parents, spouses, children, siblings, step-family members, and extended family
				members) of such veteran.
						(12)The term
				family caregiver means an individual who—
						(A)with respect to a disabled veteran who is
				enrolled in the health care system established under
				section
				1705(a) of this title, provides caregiver services to such
				veteran for such disability;
						(B)is a member of the family (including
				parents, spouses, children, siblings, step-family members, and extended family
				members) of such veteran; and
						(C)may or may not
				reside with such
				veteran.
						.
			(b)Support
			 Services
				(1)In
			 generalSubchapter II of
			 chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						1720G.Support
				services for caregivers and family caregivers
							(a)Establishment of
				programThe Secretary shall
				develop and carry out a program for caregivers and family caregivers that
				includes the following:
								(1)The educational
				sessions, stipends, and access to support services provided under this
				section.
								(2)Counseling and
				other services provided under section 1782 of this title.
								(3)Respite care
				provided under section 1720B of this title.
								(4)With respect to family caregivers, medical
				care provided under section 1781(e) of this title.
								(5)Travel expenses
				provided under section 111(e) of this title.
								(b)Educational
				sessions(1)The Secretary shall make
				available educational sessions for caregivers, family caregivers, and
				individuals described in paragraph (2). Such educational sessions shall—
									(A)be made available both in person and
				on an Internet website;
									(B)incorporate available technology,
				including telehealth technology to the extent practicable; and
									(C)teach techniques, strategies, and skills
				for caring for a disabled veteran, including, at a minimum, a veteran
				who—
										(i)was deployed in support of
				Operation Enduring Freedom or Operation Iraqi Freedom; and
										(ii)has post-traumatic stress
				disorder, a traumatic brain injury, or other severe injury or illness.
										(2)Individuals described in this paragraph are
				individuals who provide caregivers and family caregivers with support under
				this chapter or through an aging network (as defined in section 102(5) of the
				Older Americans Act of 1965 (42 U.S.C. 3002(5)),
				including—
									(A)respite care providers;
									(B)nursing care providers; and
									(C)counselors.
									(c)Stipends(1)The Secretary shall
				provide monthly stipends to eligible family caregivers described in paragraph
				(2).
								(2)An eligible family caregiver
				described in this paragraph is a family caregiver who—
									(A)provides caregiver services to a
				veteran who—
										(i)was deployed in support of Operation
				Enduring Freedom or Operation Iraqi Freedom; and
										(ii)for purposes of this subsection,
				is determined by the Secretary—
											(I)to
				have a service-connected disability or illness that is severe;
											(II)to be in need of caregiver services, such
				that without such services, the veteran would require hospitalization, nursing
				home care, or other residential institutional care; and
											(III)based on an examination by a physician
				employed by the Department (or, in areas where no such physician is available,
				by a physician carrying out such function under a contract or fee arrangement),
				to be unable to carry out the activities (including instrumental activities) of
				daily living;
											(B)with respect to such veteran, meets
				the definition of the term family caregiver under section 1701(12)
				of this title;
									(C)is designated by such veteran as the
				primary family caregiver for such veteran; and
									(D)is not—
										(i)employed by a home health care
				agency to provide such caregiver services; or
										(ii)otherwise receiving payment for
				such services.
										(3)The authority of
				the Secretary to provide a stipend to an eligible family caregiver under this
				subsection shall expire on October 1, 2012.
							(d)Access to
				support servicesThe Secretary shall provide caregivers and
				family caregivers with information concerning public, private, and non-profit
				agencies that offer support to caregivers. In providing such information, the
				Secretary shall—
								(1)collaborate with the Assistant Secretary
				for Aging of the Department of Health and Human Services in order to provide
				caregivers and family caregivers access to aging and disability resource
				centers under the Administration on Aging of the Department of Health and Human
				Services; and
								(2)include on an
				Internet website that is dedicated to caregivers and family caregivers—
									(A)a directory of
				services available for caregivers and family caregivers at the county level;
				and
									(B)tools that provide
				caregivers and family caregivers with the ability to interact with each other
				for the purpose of fostering peer support and creating support networks.
									(e)Information and
				outreach(1)The Secretary shall conduct outreach to
				inform disabled veterans and the families of such veterans of the
				following:
									(A)Medical care, educational sessions,
				stipends, and other services available for caregivers and family caregivers
				under this chapter.
									(B)The ability of a family caregiver to
				be trained and certified by a home health care agency in order to be paid by
				such agency for providing caregiver services.
									(2)Outreach under
				this subsection shall include, at a minimum, the following:
								(A)Public service
				announcements.
								(B)Brochures and
				pamphlets.
								(C)Full use of
				Internet-based outreach methods, including such methods designed specifically
				for veterans and the families of such veterans who reside in rural
				areas.
								(3)With respect to a Department employee
				providing case management services (as defined in section 1720C(b)(2) of this
				title) to a disabled veteran, the Secretary shall ensure that such employee
				provides a caregiver or family caregiver of such veteran with information on
				the services described in subparagraphs (A) and (B) of paragraph (1).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter 17 of title 38,
			 United States Code, is amended by inserting after the item related to section
			 1720F the following new item:
					
						
							1720G. Support services for caregivers and
				family caregivers.
				
						
						.
				(c)PlanNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the House of Representatives and the Committee on
			 Veterans’ Affairs of the Senate a plan for carrying out
			 section
			 1720G of title 38, United States Code, as added by subsection
			 (b) of this section.
			(d)ReportsNot later than 180 days after the date on
			 which the plan is submitted under subsection (c), and annually thereafter for
			 the following five years, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the House of Representatives and the Committee on
			 Veterans’ Affairs of the Senate a report describing the implementation of the
			 plan.
			3.Counseling and mental
			 health services for caregivers and family caregivers
			(a)In
			 generalSection 1782 of
			 title 38, United States Code, is amended—
				(1)in the section
			 heading, by adding at the end the following:
			 , caregivers, and family
			 caregivers; and
				(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking ; or and inserting a semicolon;
					(B)by redesignating
			 paragraph (2) as paragraph (3); and
					(C)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)a caregiver or family caregiver of a
				veteran;
				or
							.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of
			 chapter 17 of title 38,
			 United States Code, is amended by striking the item relating to section 1782
			 and inserting the following new item:
				
					
						1782. Counseling, training, and mental
				health services for immediate family members, caregivers, and family
				caregivers.
					
					.
			4.Respite care to
			 assist family caregiversSection 1720B of
			 title 38, United States Code, is amended—
			(1)in subsection (a),
			 by striking title. and inserting title or who receives
			 care from a family caregiver.; and
			(2)by adding at the
			 end the following new subsection:
				
					(d)In furnishing respite care services under
				this section, the Secretary shall ensure that such services—
						(1)fulfill the needs
				of the veteran receiving care (including 24-hour in-home respite care);
				and
						(2)are appropriate
				for the veteran with respect to the age of the
				veteran.
						.
			5.Medical care for
			 family caregiversSection 1781 of
			 title 38, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking and at the end;
				(B)in paragraph (3),
			 by inserting and at the end; and
				(C)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)in accordance with subsection (e), a family
				caregiver,
						;
				(2)in the third sentence of subsection (b), by
			 striking dependent or survivor and inserting dependent,
			 survivor, or family caregiver; and
			(3)by adding at the
			 end the following new subsection:
				
					(e)(1) The Secretary shall provide medical care to
				a family caregiver under this section if the Secretary determines that the
				family caregiver is not entitled to care or services under a health-plan
				contract as defined under section 1725(f)(2) of this title (determined, in the
				case of a health-plan contract as defined in subsection (f)(2)(B) or (f)(2)(C)
				of such section, without regard to any requirement or limitation relating to
				eligibility for care or services from any department or agency of the United
				States).
						(2)In this subsection, a family
				caregiver is an individual who—
							(A)provides caregiver services to a
				veteran who—
								(i)was deployed in support of Operation
				Enduring Freedom or Operation Iraqi Freedom; and
								(ii)for purposes of this subsection,
				is determined by the Secretary—
									(I)to have a service-connected disability or
				illness that is severe;
									(II)to
				be in need of caregiver services, such that without such services, the veteran
				would require hospitalization, nursing home care, or other residential
				institutional care; and
									(III)based on an examination by a physician
				employed by the Department (or, in areas where no such physician is available,
				by a physician carrying out such function under a contract or fee arrangement),
				to be unable to carry out the activities (including instrumental activities) of
				daily living;
									(B)with respect to such veteran, meets
				the definition of the term family caregiver under section 1701(12)
				of this title; and
							(C)is designated by such veteran as the
				primary family caregiver for such veteran.
							(3)The authority of the Secretary to
				provide medical care to a family caregiver under this section shall expire on
				October 1,
				2012.
						.
			6.Lodging and
			 subsistence for family caregiversSection 111(e) of
			 title 38, United States Code, is amended—
			(1)by striking
			 When and inserting the following: (1) Except as provided
			 in paragraph (2), when; and
			(2) by adding at
			 the end the following new paragraphs:
				
					(2)Without regard to whether a covered veteran
				entitled to mileage under this section requires an attendant in order to
				perform such travel, an attendant of such covered veteran may be allowed
				expenses of travel (including lodging and subsistence) upon the same basis as
				such veteran during—
						(A)the period of time in which such
				veteran is traveling to and from a treatment facility; and
						(B)the duration of the treatment episode
				for such veteran.
						(3)The Secretary may prescribe
				regulations to carry out this subsection. Such regulations may include
				provisions—
						(A)to limit the number of attendants that
				may receive expenses of travel under paragraph (2) for a single treatment
				episode of a covered veteran; and
						(B)to require such attendants to use
				certain travel services.
						(4)In this subsection, the term
				covered veteran means a veteran who—
						(A)was deployed in support of Operation
				Enduring Freedom or Operation Iraqi Freedom; and
						(B)for purposes of this subsection, is
				determined by the Secretary—
							(i)to have a service-connected
				disability or illness that is severe;
							(ii)to be in need of caregiver
				services, such that without such services, the veteran would require
				hospitalization, nursing home care, or other residential institutional care;
				and
							(iii)based on an examination by a
				physician employed by the Department (or, in areas where no such physician is
				available, by a physician carrying out such function under a contract or fee
				arrangement), to be unable to carry out the activities (including instrumental
				activities) of daily
				living.
							.
			7.Survey on
			 caregivers and family caregivers
			(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, and not less than once in
			 each three-year period thereafter, the Secretary of Veterans Affairs shall
			 design and conduct a survey of caregivers and family caregivers. In carrying
			 out the survey, the Secretary shall collect the following information:
				(1)The number of
			 caregivers.
				(2)The number of
			 family caregivers.
				(3)The number of
			 veterans receiving caregiver services from caregivers and family caregivers,
			 including the era in which each veteran served in the Armed Forces.
				(4)The range of
			 caregiver services provided by caregivers and family caregivers,
			 including—
					(A)the average
			 schedule of such services; and
					(B)the average amount
			 of time a caregiver and family caregiver has spent providing such
			 services.
					(5)The average age of
			 a caregiver and family caregiver.
				(6)The health care
			 coverage of caregivers and family caregivers, including the sources of such
			 coverage.
				(7)The employment
			 status of caregivers and family caregivers.
				(8)Incidents of
			 significant life changes related to being a caregiver or family caregiver,
			 including unemployment and disenrollment from a course of education.
				(9)The number of
			 family caregivers trained and certified through a home health care
			 agency.
				(10)Other information
			 the Secretary considers appropriate.
				(b)Survey
			 sampleIn carrying out the survey required by subsection (a), the
			 Secretary shall ensure that—
				(1)a statistically
			 representative sample of caregivers and family caregivers is included in the
			 survey; and
				(2)such sample covers veterans in each
			 Veterans Integrated Service Network.
				(c)FindingsThe
			 Secretary shall consider the findings of the survey when carrying out programs
			 related to caregivers and family caregivers.
			(d)ReportsNot
			 later than 180 days after the date on which each survey is completed, the
			 Secretary shall submit to the Committee on Veterans’ Affairs of the House of
			 Representatives and the Committee on Veterans’ Affairs of the Senate a report
			 on caregivers and family caregivers. Each such report shall include—
				(1)the findings of
			 the survey required by subsection (a);
				(2)a summary of the
			 services made available to caregivers and family caregivers by the
			 Secretary;
				(3)the number of
			 caregivers and family caregivers who receive such services;
				(4)the cost to the
			 Department of Veterans Affairs of providing each such service; and
				(5)other information
			 the Secretary considers appropriate.
				(e)DefinitionsIn
			 this section:
				(1)The term caregiver has the
			 meaning given such term in
			 section
			 1701(11) of title 38, United States Code, as added by section
			 2(a) of this Act.
				(2)The term family caregiver has
			 the meaning given such term in
			 section
			 1701(12) of title 38, United States Code, as added by section
			 2(a) of this Act.
				
	
		
			Passed the House of
			 Representatives July 27, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
